Case 2:21-cr-00354-FMO Document 32 Filed 08/17/21 Page1of1i Page ID #:108
ED
US. DISTRICT COURT

 

  
   
 

 

 

 

 

 

 

 

 

 

 

CENTRAL 01 OF CALIFORNIA
BY Beet
A
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA CASE NUMBER:
Vv. PLAINTIFF 21-CR-00354
Arturo Ceja III WAIVER OF INDICTMENT
DEFENDANT
I, Arturo Ceja III , the above-named defendant,
who is accused of Transporting explosive materialswitout a license. »in
violation of GN Relapyltindas X YL OIG ) tA J » being

 

advised of the nature of the charge, the proposed information, and of my rights, hereby waive in open court on
August17, 2021 , prosecution by indictment and consent that the proceedings may be by

 

information rather than by indictment.

fale fit 67 f
e fy

Date~ ( © Couns¢l for pr]

(gi?

Date ~

a

 

GRr
CC
>

 

Date Before: val

If the defendant does not speak English, complete the following:

 

 

 

 

 

I, , am fluent in written and spoken English and
languages. I accurately translated this Waiver of Indictment from English to

for defendant on this date.

Date _ Interpreter

 

CR-57 (06/14) WAIVER OF INDICTMENT
